DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 18 recites an embodiment of the applicants' invention directed towards a “computer-readable storage medium,” having a computer program stored thereon. Thus, under the broadest reasonable interpretation, “computer-readable storage medium" considered as a whole would be directed towards non-statutory mediums such as signals/carrier waves. 
In this instance, the spec language is too open-ended and exemplary to constitute such a definition.  Further, the statement, for example, in paragraph [0024] of the spec that “The computer readable storage medium is, for example, a read-only memory (ROM), a random access memory (RAM), a magnetic disk or an optical disk.”
As per the USPTO notice signed by David Kappos on 1/26/2010:  "The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable media (also called machine readable medium, computer-
While, per MPEP 2111.01 IV, applicant may act as his own lexicographer, to do so they “must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”.  
See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C.j101, Aug. 24, 2009; p. 2."
The claims as a whole are directed to signal-based mediums.  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory.  Since the claim(s) as a whole are directed towards these non-statutory instances, claim 18 is directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art (CN 103 248 757), (BEIJING XIAOMI TECHNOLOGY CO).
Regarding claim 1, BEIJING XIAOMI discloses a method for prompting a notification message ([72-116]), applied to a mobile terminal, comprising:
receiving a notification message ([102-116], e.g., [0105], “receive a message,” and [0074], types of messages/notifications are disclosed);
determining whether a floating notification display area of a display screen of the mobile terminal is in an operated state or a to-be-operated state, wherein the floating notification display area is an area whose distance from a status bar of the mobile terminal is less than or equal to a target value ([102-116], e.g., par. 106: "receive the interface state[...], where the interface state includes a full screen state or a non-full screen state". The types of interface states are further disclosed in par. 76-78. When the interface state is "full screen", the whole display area is used and hence also the area where otherwise the status bar would be displayed. Consequently, determining the "full screen" state in D1 is taken to correspond to the feature of "determining whether a floating notification display area of a display screen of the mobile terminal is in an operated state or a to-be-operated state"; determining whether the notification message needs to be prompted,  in a case that the floating notification display area is in the operated state or the to-be-operated state ([108-111], depending on the "processing priority" of the message, it is determined to either generate a "transparent interface" or to merely "save" the message); and prompting the notification message by using a target prompting manner corresponding to the notification message, in a case that the notification message needs to be prompted ([112-116], "generate a transparent interface" at a "preset position". The "transparent interface" and "preset position" are further disclosed in pars. 83-89).
Regarding claim 2, BEIJING XIAOMI discloses the method according to claim 1, wherein the determining whether the floating notification display area of the display screen of the mobile terminal is in the operated state or the to-be-operated state comprises:
determining whether the floating notification display area of the display screen of the mobile terminal is in the operated state or the to-be-operated state, according to a historical touch track of a user of the mobile terminal on the display screen; and/or, determining whether the floating notification display area of the display screen of the mobile terminal is in the operated state or the to-be-operated state, according to a gesture of the user of the mobile terminal for holding the mobile terminal par. 102-116. see in particular par. 106: "receive the interface state[...], where the interface state includes a full screen state or a non-full screen state". The types of interface states are further disclosed in par. 76-78. When the interface state is "full screen", the whole display area is used and hence also the area where otherwise the status bar would be displayed. Consequently, determining the "full screen" state in D1 is taken to correspond to the feature of "determining whether a floating notification display area of a display screen of the mobile terminal is in an operated state or a to-be-operated state"); and/or, determining whether the floating notification display area of the display screen of the mobile terminal is in the operated state or the to-be-operated state, according to pupil gaze information of the user of the mobile terminal.
Regarding claim 3, BEIJING XIAOMI discloses the method according to claim 2, wherein the determining whether the floating notification display area of the display screen of the mobile terminal is in the operated 3Attorney Docket No.: 60193/PIUS202023OCN state or the to-be-operated state according to the gesture of the user of the mobile terminal for holding the mobile terminal comprise: in a case that the gesture of the user of the mobile terminal for holding the mobile terminal indicates that the user of the mobile terminal is capable of touching the floating notification display area, determining that the floating notification display area is in the operated state or the to-be-operated state; otherwise, determining that the floating notification display area is not in the operated state or the to-be-operated state ([112-116], "generate a transparent interface" at a "preset position". The "transparent interface" and "preset position" are further disclosed in pars. 83-89).
Regarding claim 5, BEIJING XIAOMI discloses the method according to claim 1, wherein the determining whether the notification message needs to be prompted comprises: in a case that the notification message is a third type of message, determining that the notification message does not need to be prompted; otherwise, determining that the notification message needs to be prompted (par. 113, discloses that the notification message is saved in a preset folder rather than being prompted).
Regarding claim 6, BEIJING XIAOMI discloses the method according to claim 1, wherein the prompting the notification message by using the target prompting manner corresponding to the notification message comprises: controlling content of the notification message to be displayed in a form of bullet comments at a first target location of the display screen of the mobile terminal, in a case that the notification message is a first type of message; and  4Attorney Docket No.: 601 93/PIUS2020230CN controlling, an icon of an application to which the notification message belongs, to be displayed at a second target location of the display screen of the mobile terminal, in a case that the notification message is a second type of message (Concerning displaying the notification message at one or the other position in the display are features which are already disclosed in BEIJING XIAOMI, for example par. 88-89 and 114: "preset position").
Regarding claim 7, BEIJING XIAOMI discloses the method according to claim 6, wherein, in a case that the notification message is the first type of message, controlling the content of the notification message to be displayed in the form of bullet comments at the first target location of the display screen of the mobile terminal comprises: in a case that the notification message is the first type of message, and the mobile terminal is in a non-full-screen display state or the mobile terminal is in a full-screen display state but currently displayed information of a location where the status bar of the mobile terminal is located does not comprise preset information, controlling the content of the notification message to be displayed in the form of bullet comments at the location where the status bar of the mobile terminal is located; or, in a case that the notification message is the first type of message, the mobile terminal is in a full-screen display state and currently displayed information of a location where the status bar of the mobile terminal is located comprises preset information, controlling the content of the notification message to be displayed in the form of bullet comments at other area of the display screen of the mobile terminal other than the floating notification display area (BEIJING XIAOMI, for example par. 88-89 and 114: "preset position").
Regarding claim 8, BEIJING XIAOMI discloses the method according to claim 6, wherein, in a case that the notification message is the second type of message, controlling, the icon of the application to which the notification message belongs, to be displayed at the second target location of the display screen of the mobile terminal comprises: in a case that the notification message is the second type of message, and the mobile terminal is in a non-full-screen display state or the mobile terminal is in a full-screen display state but there is a continuous blank area at a location where the status bar of the mobile terminal is located, controlling, the icon of the application to which the notification message belongs, to be displayed in a floating manner for a preset period of time on the blank area at the location where the status bar is located; or,  5Attorney Docket No.: 60193/P1US202023 0CN in a case that the notification message is the second type of message, the mobile terminal is in a full-screen display state and there is no continuous blank area at a location where the status bar of the mobile terminal is located, controlling, the icon of the application to which the notification message belongs, to be displayed in a floating manner for a preset period of time on other area. of the display screen of the mobile terminal other than the floating notification display area (BEIJING XIAOMI, for example par. 88-89 and 114: "preset position").
Claim 9 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (BEIJING XIAOMI, Figures 1).

Claim 10 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 11 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.
Claim 16 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.
17. (Cancelled)
18. (Currently Amended) A computer-readable storage medium, having a computer program stored thereon, wherein, when the computer program is executed by a processor, steps of the method according to claim 1 are implemented (Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art (CN 103 248 757), (BEIJING XIAOMI TECHNOLOGY CO) in view of Junqing (CN 106 354 363)
Regarding claim 4, BEIJING XIAOMI does not expressly disclose wherein the determining whether the floating notification display area of the display screen of the mobile terminal is in the operated state or the to-be-operated state according to the pupil gaze information of the user of the mobile terminal comprises: in a case that an area where the pupil of the user of the mobile terminal gazes overlaps with the floating notification display area, determining that the floating notification display area is in the operated state or the to-be-operated state; otherwise, determining that the floating notification display area is not in the operated state or to-be-operated state.
Junqing discloses determining an operating state according to pupil gaze information of the user, is already known in the art, see for instance Junqing, par. 7 and par. 40-50: "eye activity meets a preset condition", "user’s line of sight."
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the mechanism of CN 103248757 with additional and known features in the method and mobile terminal of Junqing in order to more accurately determine whether the display area of the display screen is in an operated state.
Claim 12 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JULIO R PEREZ/Primary Examiner, Art Unit 2644